455 F.2d 515
James T. FINLEYv.Captain John DREW, USN, Commanding Officer, Naval Station,Philadelphia, Pennsylvania, et al., Appellants.
No. 19382.
United States Court of Appeals,Third Circuit.
Submitted Oct. 8, 1971.Decided March 14, 1972.

Appeal from the United States District Court for the Eastern District of Pennsylvania; E. Mac Troutman, Judge.
Merna B. Marshall, Asst. U. S. Atty., Philadelphia, Pa., (Louis C. Bechtle, U. S. Atty., Philadelphia, Pa., on the brief), for appellant.
Benjamin Lerner, Ballard, Spahr, Andrews and Ingersoll, Philadelphia, Pa.  (Richard Z. Freemann, Jr., Philadelphia, Pa., of counsel, on the brief), for appellee.
Before KALODNER, STALEY and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The instant appeal is from the District Court's Order granting a petition for writ of habeas corpus to the appellee James T. Finley, a United States Navy enlisted man whose application for discharge as a conscientious objector has been denied by the Navy.


2
The issues presented to the District Court were (1) whether the Navy's denial of Finley's application for a discharge was without any rational factual basis; and (2) whether the Navy's use of the psychiatric reports of Finley's privately retained civilian doctors, without affording him adequate opportunity to rebut the information contained in the reports, were in violation of procedural due process of law.


3
The District Court, following a hearing, entered an Order as follows:


4
"AND NOW, this 22nd day of July, 1970, it is hereby

ORDERED

5
that the Petition for Writ of Habeas Corpus be granted; and that the execution of the Writ be stayed for a period of sixty days for the purpose of allowing the Government to seek an appeal."


6
The Order was not accompanied by findings of fact, conclusions of law, or an opinion, and accordingly we were not apprised of the reasons for the District Court's disposition.  Since we deemed this to be a case where findings of fact and conclusions of law were appropriate and necessary to our disposition, we remanded the cause, in a Per Curiam opinion filed December 27, 1971, 453 F.2d 1240 (1972), to the District Court with directions to file forthwith findings of fact and conclusions of law.


7
On remand, the District Court, pursuant to our directions, made Findings of Fact and stated Conclusions of Law in an Opinion filed January 27, 1972, 337 F. Supp. 76.


8
Counsel for the parties were subsequently granted leave by this Court to express their views with respect to the District Court's Opinion, Findings of Fact and Conclusions of Law. Counsel for the appellee has advised the Court that it does not wish to express any additional views and counsel for the appellants has not acted with respect to the leave granted which expired March 3, 1972.


9
On review of the record we find no error in the District Court disposition.


10
The Order of the District Court granting habeas corpus relief to the appellee James T. Finley will be affirmed for the reasons so well-stated in Judge Troutman's Opinion filed January 27, 1972.